Execution Version
Exhibit 10.2



FOURTH AMENDMENT AND ADDITIONAL TRANCHES OF TERM LOANS AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT




THIS FOURTH AMENDMENT AND ADDITIONAL TRANCHES OF TERM LOANS AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) dated as of July 29,
2015, by and among HEALTHSOUTH CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party hereto and BARCLAYS BANK PLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and the other
parties thereto have entered into that certain Third Amended and Restated Credit
Agreement dated as of August 10, 2012 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower, each Lender executing a signature page to this Amendment
as an “Incremental Lender” with respect to the 2015A Term Loans (as defined
below) (each a “2015A Incremental Lender”) and the Administrative Agent desire
to amend the Credit Agreement to establish a Class of Additional Tranche Term
Loans in the aggregate principal amount of up to $250,000,000 as provided in
Section 2.20 of the Credit Agreement;


WHEREAS, the Borrower, each Lender executing a signature page to this Amendment
as an “Incremental Lender” with respect to the 2015B Term Loans (as defined
below) (each a “2015B Incremental Lender”) and the Administrative Agent desire
to amend the Credit Agreement to establish a Class of Additional Tranche Term
Loans in the aggregate principal amount of up to $250,000,000 as provided in
Section 2.20 of the Credit Agreement;


WHEREAS, the Borrower, each 2014 Incremental Lender (as defined below) and the
Administrative Agent desire to amend certain terms of the 2014 Term Loans on the
terms and conditions contained herein;


WHEREAS, the Borrower, each 2014A Incremental Lender (as defined below) and the
Administrative Agent desire to amend certain terms of the 2014A Term Loans on
the terms and conditions contained herein; and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain other provisions of the Credit Agreement on the terms and conditions
contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.


Section 2. Additional Tranches of Term Loans.


(a)    The Borrower, the 2015A Incremental Lenders and the Administrative Agent
agree as follows:


(i)    Establishment of Class. Pursuant to Section 2.20 of the Credit Agreement,
there is hereby established under the Credit Agreement a new Class

LEGAL_US_E # 115916998.7

--------------------------------------------------------------------------------



of Term Loans (the “2015A Term Loans”) to be made available by the 2015A
Incremental Lenders. The respective amounts of the Term Commitments of each
2015A Incremental Lender to make 2015A Term Loans (each a “2015A Term
Commitment”) are as set forth on Schedule A attached hereto. Subject to the
terms and conditions hereof and of the other Loan Documents, upon a request from
the Borrower to the Administrative Agent pursuant to the following
subsection (a)(ii), each 2015A Incremental Lender severally and not jointly
agrees to make 2015A Term Loans to the Borrower during the period from the
Amendment Effective Date through and including December 31, 2015, in an
aggregate principal amount of up to $250,000,000. The Borrowing of 2015A Term
Loans shall be in an aggregate minimum amount of $15,000,000 and integral
multiples of $1,000,000 in excess thereof. Upon the funding of a 2015A Term Loan
by a 2015A Incremental Lender, the 2015A Term Commitment of such Lender shall be
reduced by the amount of such 2015A Term Loan. In addition, at the close of
business on December 31, 2015, the 2015A Term Commitments shall terminate
whether or not drawn prior to such date.


(ii)    Borrowing Mechanics for 2015A Term Loans. To request a Borrowing of
2015A Term Loans, the Borrower shall submit a Borrowing Request to the
Administrative Agent which shall be submitted in the same manner and at the same
times as, and subject to the same requirements of, a Borrowing Request for a
Revolving Borrowing as provided in Section 2.03(b) of the Credit Agreement. The
Borrower may not submit more than three (3) Borrowing Requests for 2015A Term
Loans.


(iii)    Terms of 2015A Term Loans. The terms of the 2015A Term Loans shall be
as follows:


(A)    The Maturity Date of the 2015A Term Loans shall be July 29, 2020. The
principal balance of the 2015A Term Loans shall be payable in equal consecutive
quarterly installments with each such installment equal to 1.25% of the
aggregate principal amount of 2015A Term Loans outstanding as of
December 31, 2015 (after giving effect to any Borrowing on such date),
commencing on March 31, 2016, on the last Business Day of each March, June,
September and December of each year.


(B)    The Borrower agrees to pay to the Administrative Agent for the account of
each 2015A Incremental Lender a commitment fee, which shall accrue at 0.375% per
annum on the daily amount of the 2015A Term Commitment of such 2015A Incremental
Lender during the period from and including the Amendment Effective Date to but
excluding the date on which the 2015A Term Commitments terminate; provided, that
(i) any commitment fee accrued with respect to any of the 2015A Term Commitment
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall be payable by the Borrower so
long as such commitment fee shall otherwise have been due and payable by the
Borrower prior to such time of such Lender becoming a Defaulting Lender and (ii)
no commitment fee shall accrue on any of the 2015A Term Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

2



--------------------------------------------------------------------------------



Accrued commitment fees shall be payable in arrears on the date on which the
last of the 2015A Term Commitments terminate. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(C)    The Applicable Rate for the 2015A Term Loans shall be (a) from the
Amendment Effective Date until the date of delivery of the Compliance
Certificate pursuant to Section 5.01(a)(iii) of the Credit Agreement for the
first fiscal quarter ended after the Amendment Effective Date, a percentage, per
annum, determined by reference to Category 2 in the below table; and (b)
thereafter, at the applicable rate per annum set forth below under the caption
“ABR Spread”, or “Eurodollar Spread”, as the case may be, based upon the
Borrower’s Leverage Ratio as of the most recent determination date:


Leverage Ratio:
ABR
Spread (%)
Eurodollar
Spread (%)
Category 1 
> 4.50 to 1.00


1.25


2.25
Category 2 
> 3.00 to 1.00 but ≤ 4.50 to 1.00


1.00


2.00
Category 3 
> 1.75 to 1.00 but ≤ 3.00 to 1.00


0.75


1.75
Category 4 
≤ 1.75 to 1.00


0.50


1.50



Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate for 2015A Term Loans shall be based on the Leverage Ratio set
forth in the certificate most recently delivered by the Borrower pursuant to
Section 5.01(a)(iii) of the Credit Agreement; provided that (i) if any
certificate required to have been delivered under Section 5.01(a)(iii) of the
Credit Agreement shall not have been delivered, the Applicable Rate with respect
to 2015A Term Loans shall, until such certificate shall have been delivered, be
determined by reference to Category 1 in the above table and (ii) in the event
of the incurrence of any Additional Tranche Term Loans in addition to the 2015A
Term Loans, the Leverage Ratio used on any date on or after the date of such
incurrence and prior to the date of delivery of the certificate pursuant to
Section 5.01(a)(iii) at the time of delivery of the financial statements for the
fiscal quarter during which such incurrence has occurred shall reflect the
incurrence of such Additional Tranche Term Loans. The determination of the
Applicable Rate for 2015A Term Loans shall be subject to the provisions of
Section 2.18(f) of the Credit Agreement.


    

3



--------------------------------------------------------------------------------



(D)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing of 2015A Term Loans in whole or in part, subject to the
requirements of Section 2.11 of the Credit Agreement.


(b)    The Borrower, the 2015B Incremental Lenders and the Administrative Agent
agree as follows:


(i)    Establishment of Class. Pursuant to Section 2.20 of the Credit Agreement,
there is hereby established under the Credit Agreement a new Class of Term Loans
(the “2015B Term Loans”) to be made available by the 2015B Incremental Lenders.
The respective amounts of the Term Commitments of each 2015B Incremental Lender
to make 2015B Term Loans (each a “2015B Term Commitment”) are as set forth on
Schedule A attached hereto. Subject to the terms and conditions hereof and of
the other Loan Documents, upon a request from the Borrower to the Administrative
Agent pursuant to the following subsection (b)(ii), each 2015B Incremental
Lender severally and not jointly agrees to make 2015B Term Loans to the Borrower
during the period from the Amendment Effective Date through and including
December 31, 2015, in an aggregate principal amount of up to $250,000,000. The
Borrowing of 2015B Term Loans shall be in an aggregate minimum amount of
$15,000,000 and integral multiples of $1,000,000 in excess thereof. Upon the
funding of a 2015B Term Loan by a 2015B Incremental Lender, the 2015B Term
Commitment of such Lender shall terminate. In addition, at the close of business
on December 31, 2015, the 2015B Term Commitments shall terminate if not drawn
prior to such date.


(ii)    Borrowing Mechanics for 2015B Term Loans. To request a Borrowing of
2015B Term Loans, the Borrower shall submit a Borrowing Request to the
Administrative Agent which shall be submitted in the same manner and at the same
times as, and subject to the same requirements of, a Borrowing Request for a
Revolving Borrowing as provided in Section 2.03(b) of the Credit Agreement. The
Borrower may not submit more than one (1) Borrowing Request for 2015B Term
Loans.


(iii)    Terms of 2015B Term Loans. The terms of the 2015B Term Loans shall be
as follows:


(A)    The Maturity Date of the 2015B Term Loans shall be July 29, 2020. The
principal balance of the 2015B Term Loans shall be payable in equal consecutive
quarterly installments with each such installment equal to 1.25% of the
aggregate principal amount of 2015B Term Loans outstanding as of December 31,
2015 (after giving effect to any Borrowing on such date), commencing on March
31, 2016, on the last Business Day of each March, June, September and December
of each year.


(B)    The Borrower agrees to pay to the Administrative Agent for the account of
each 2015B Incremental Lender a commitment fee, which shall accrue at 0.375% per
annum on the daily amount of the

4



--------------------------------------------------------------------------------



2015B Term Commitment of such 2015B Increment Lender during the period from and
including the Amendment Effective Date to but excluding the date on which the
2015B Term Commitments terminate; provided, that (i) any commitment fee accrued
with respect to any of the 2015B Term Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall be payable by the Borrower so long as such commitment fee
shall otherwise have been due and payable by the Borrower prior to such time of
such Lender becoming a Defaulting Lender and (ii) no commitment fee shall accrue
on any of the 2015B Term Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. Accrued commitment fees shall be payable in
arrears on the date on which the last of the 2015B Term Commitments terminate.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).


(C)    The Applicable Rate for the 2015B Term Loans shall be (a) from the
Amendment Effective Date until the date of delivery of the Compliance
Certificate pursuant to Section 5.01(a)(iii) of the Credit Agreement for the
first fiscal quarter ended after the Amendment Effective Date, a percentage, per
annum, determined by reference to Category 2 in the below table; and (b)
thereafter, at the applicable rate per annum set forth below under the caption
“ABR Spread”, or “Eurodollar Spread”, as the case may be, based upon the
Borrower’s Leverage Ratio as of the most recent determination date:


Leverage Ratio:
ABR
Spread (%)
Eurodollar
Spread (%)
Category 1 
> 4.50 to 1.00


1.25


2.25
Category 2 
> 3.00 to 1.00 but ≤ 4.50 to 1.00


1.00


2.00
Category 3 
> 1.75 to 1.00 but ≤ 3.00 to 1.00


0.75


1.75
Category 4 
≤ 1.75 to 1.00


0.50


1.50



Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate for 2015B Term Loans shall be based on the Leverage Ratio set
forth in the certificate most recently delivered by the Borrower pursuant to
Section 5.01(a)(iii) of the Credit Agreement; provided that (i) if any
certificate required to have been delivered under Section 5.01(a)(iii) of the
Credit Agreement shall not have been delivered, the Applicable Rate with respect
to, 2015B Term Loans shall,

5



--------------------------------------------------------------------------------



until such certificate shall have been delivered, be determined by reference to
Category 1 in the above table and (ii) in the event of the incurrence of any
Additional Tranche Term Loans in addition to the 2015B Term Loans, the Leverage
Ratio used on any date on or after the date of such incurrence and prior to the
date of delivery of the certificate pursuant to Section 5.01(a)(iii) at the time
of delivery of the financial statements for the fiscal quarter during which such
incurrence has occurred shall reflect the incurrence of such Additional Tranche
Term Loans. The determination of the Applicable Rate for 2015B Term Loans shall
be subject to the provisions of Section 2.18(f) of the Credit Agreement.


(D)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing of 2015B Term Loans in whole or in part, subject to the
requirements of Section 2.11 of the Credit Agreement.


(E)    If after the Amendment Effective Date the Borrower or any Restricted
Subsidiary shall issue or incur any Capital Markets Indebtedness (as defined
below) and at the time of such issuance or incurrence the 2015B Term Commitments
are in effect or any 2015B Term Loans are outstanding, then the amount of the
2015B Term Commitments shall be reduced, or if 2015B Term Loans are then
outstanding, the Borrower shall cause to be prepaid an aggregate principal
amount of 2015B Term Loans, in either case, by an amount equal to the lesser of
(x) the Net Proceeds received from such issuance or incurrence of Capital
Markets Indebtedness and (y) the amount of such 2015B Term Commitments or
aggregate outstanding principal balance of 2015B Term Loans, as applicable;
provided that the requirements of this sentence shall only apply if, and only to
the extent that, the aggregate amount of Net Proceeds received by the Borrower
or any Restricted Subsidiary from the issuance or incurrence of Capital Markets
Indebtedness after the Amendment Effective Date exceeds $300,000,000. The
Borrower shall make any prepayment of the 2015B Term Loans required under this
clause (E) on or prior to the date which is ten (10) Business Days after the
receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds. Any
reduction in the 2015B Term Commitments required under this clause (E) shall
occur at the time of the issuance or incurrence of the applicable Capital
Markets Indebtedness requiring such reduction. For purposes of this clause (E),
the term “Capital Markets Indebtedness” means any Indebtedness (other than Pari
Passu Indebtedness) (i) in the form of, or represented by, bonds (other than
surety bonds, indemnity bonds, performance bonds or bonds of a similar nature)
or other securities or any Guarantee thereof and (ii) that is, or may be,
quoted, listed or purchased and sold on any stock exchange, automated trading
system or over-the-counter or other securities market (including, without
prejudice to the generality of the foregoing, the market for securities eligible
for resale pursuant to Rule 144A under the Securities Act). It is understood and
agreed by the parties hereto that concurrently with any payment of the principal
of the Term Loans under the Credit Agreement (other than pursuant to this

6



--------------------------------------------------------------------------------



clause (E), pursuant to Section 2.11(a) of the Credit Agreement with respect to
a Borrowing of the 2015B Term Loans or otherwise expressly set forth in any
other applicable Additional Tranche Term Loan Amendment), the principal of the
2015B Term Loans shall be deemed paid ratably based on the amounts of the
outstanding principal amount of the Term Loans held by the 2015B Incremental
Lenders.


(c)    To the extent any terms or conditions under this Amendment shall
contradict or be in conflict with any terms or conditions under Section 2.20 of
the Credit Agreement, each Lender party hereto hereby waives any such
contradiction or conflict and agrees that the terms and conditions of this
Amendment shall control.


Section 3. Amendments to Terms of 2014 Term Loans. The Borrower, the 2014
Incremental Lenders (as defined in the Second Amendment (as defined below)) and
the Administrative Agent agree that the terms of the 2014 Term Loans (as defined
in the Second Amendment) set forth in Section 2(c) of that certain Second
Amendment and Additional Tranche Term Loan Amendment to Third Amended and
Restated Credit Agreement dated as of September 22, 2014 (the “Second
Amendment”), by and among the Borrower, the Lenders party thereto and the
Administrative Agent are amended as follows:


(a)    Section 2(c)(i) of the Second Amendment is amended by restating such
Section in its entirety as follows:


(i)    The Maturity Date of the 2014 Term Loans shall be July 29, 2020. The
principal balance of the 2014 Term Loans shall be payable in equal consecutive
quarterly installments with each such installment equal to 1.25% of the
aggregate principal amount of 2014 Term Loans outstanding as of March 31, 2015
(after giving effect to any Borrowing on such date), commencing on March 31,
2015, on the last Business Day of each March, June, September and December of
each year other than September 30, 2015 and December 31, 2015.


(b)    Section 2(c)(iii) of the Second Amendment is amended by restating in its
entirety the paragraph therein beginning with the phrase “Except as set forth
below” as follows:


Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate for 2014 Term Loans shall be based on the Leverage Ratio set
forth in the certificate most recently delivered by the Borrower pursuant to
Section 5.01(a)(iii) of the Credit Agreement; provided that (i) if any
certificate required to have been delivered under Section 5.01(a)(iii) of the
Credit Agreement shall not have been delivered, the Applicable Rate with respect
to 2014 Term Loans shall, until such certificate shall have been delivered, be
determined by reference to Category 1 in the above table and (ii) in the event
of the incurrence of any Additional Tranche Term Loans in addition to the 2014
Term Loans, the Leverage Ratio used on any date on or after the date of such
incurrence and prior to the date of delivery of the certificate pursuant to
Section 5.01(a)(iii) at the time of delivery of the financial statements for the
fiscal quarter during which such incurrence has occurred shall reflect the
incurrence of such Additional Tranche Term Loans. The determination of the
Applicable Rate for 2014 Term Loans shall be subject to the provisions of
Section 2.18(f) of the Credit Agreement.


Section 4. Amendments to Terms of 2014A Term Loans. The Borrower, the 2014A
Incremental Lenders (as defined in the 2014A Term Loan Tranche Amendment (as
defined below)) and the Administrative Agent agree that the terms of the 2014A
Term Loans (as defined in the 2014A Term Loan

7



--------------------------------------------------------------------------------



Tranche Amendment) set forth in Section 2(c) of that certain Additional Tranche
Term Loan Amendment to Third Amended and Restated Credit Agreement dated as of
December 23, 2014 (the “2014A Term Loan Tranche Amendment”), by and among the
Borrower, the 2014A Incremental Lenders and the Administrative Agent are amended
as follows:


(a)    Section 2(c)(i) of the 2014A Term Loan Tranche Amendment is amended by
restating such Section in its entirety as follows:


(i)    The Maturity Date of the 2014A Term Loans shall be July 29, 2020. The
principal balance of the 2014A Term Loans shall be payable in equal consecutive
quarterly installments with each such installment equal to 1.25% of the
aggregate principal amount of 2014A Term Loans outstanding as of March 31, 2015
(after giving effect to any Borrowing on such date), commencing on March 31,
2015, on the last Business Day of each March, June, September and December of
each year other than September 30, 2015 and December 31, 2015.


(b)    Section 2(c)(iii) of the 2014A Term Loan Tranche Amendment is amended by
restating in its entirety the paragraph therein beginning with the phrase
“Except as set forth below” as follows:


Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate for 2014A Term Loans shall be based on the Leverage Ratio set
forth in the certificate most recently delivered by the Borrower pursuant to
Section 5.01(a)(iii) of the Credit Agreement; provided that (i) if any
certificate required to have been delivered under Section 5.01(a)(iii) of the
Credit Agreement shall not have been delivered, the Applicable Rate with respect
to, 2014A Term Loans shall, until such certificate shall have been delivered, be
determined by reference to Category 1 in the above table and (ii) in the event
of the incurrence of any Additional Tranche Term Loans in addition to the 2014A
Term Loans, the Leverage Ratio used on any date on or after the date of such
incurrence and prior to the date of delivery of the certificate pursuant to
Section 5.01(a)(iii) at the time of delivery of the financial statements for the
fiscal quarter during which such incurrence has occurred shall reflect the
incurrence of such Additional Tranche Term Loans. The determination of the
Applicable Rate for 2014A Term Loans shall be subject to the provisions of
Section 2.18(f) of the Credit Agreement.


Section 5. General Amendments to the Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:


(a)The Credit Agreement is amended by adding the following definitions in
Section 1.01 thereof in the proper alphabetical order:


“2014 Term Loans” has the meaning assigned to such term in that certain Second
Amendment and Additional Tranche Term Loan Amendment to Third Amended and
Restated Credit Agreement dated as of September 22, 2014, by and among the
Borrower, the Lenders party thereto and the Administrative Agent.


“2015A Term Loans” has the meaning assigned to that term in that certain Fourth
Amendment and Additional Tranches of Term Loans Amendment to Third Amended and
Restated Credit Agreement dated as of July 29, 2015, by and among the Borrower,
the Lenders party thereto and the Administrative Agent.



8



--------------------------------------------------------------------------------



(b)The Credit Agreement is amended by replacing the reference to “September 20,
2019” in clause (a) of the definition of “Maturity Date” with a reference to
“July 29, 2020”.
 
(c)The Credit Agreement is amended by restating the following definitions
contained in Section 1.01 thereof in its entirety as follows:


“Defaulting Lender” means, subject to the second paragraph of Section 2.21, any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to the second paragraph of
Section 2.21) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, each Swingline Lender and each Lender.
Notwithstanding the foregoing, a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.


“Permitted Incremental Amount” means, at any time, (a) $300,000,000, less
(b) the sum of (i) the aggregate principal amount of Pari Passu Indebtedness
outstanding at such time, (ii) the aggregate principal amount of all Additional
Tranche Term Loans

9



--------------------------------------------------------------------------------



outstanding (excluding the 2014 Term Loans and the 2015A Term Loans) and all
Additional Revolving Commitments outstanding at such time pursuant to Section
2.20(a) and (iii) the aggregate principal amount of any outstanding Indebtedness
(including outstanding Commitments in respect of such Indebtedness) secured by
Liens permitted under Section 6.06(e) prior to such time.


(d)The Credit Agreement is amended by adding after the end of Section 2.21
thereof the following new paragraph:


“If the Borrower, the Administrative Agent and each Swingline Lender and Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with their respective Commitments and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Revolving Commitments (in
each case, without giving effect to this first paragraph of this Section 2.21,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.”


(e)The Credit Agreement is amended by restating Section 6.01(b) thereof in its
entirety as follows:


(b)    Leverage Ratio. The Borrower will not permit the Leverage Ratio at any
time during any period set forth below to exceed the ratio set forth below
opposite such period.


Period
Maximum Ratio
Effective Date through December 31, 2010
5.00 to 1.00
January 1, 2011 through September 30, 2012
4.75 to 1.00
October 1, 2012 through September 30, 2014
4.50 to 1.00
October 1, 2014 through July 28, 2015
4.25 to 1.00
July 29, 2015 through June 30, 2017
4.50 to 1.00
July 1, 2017 and thereafter
4.25 to 1.00



Section 6. Conditions Precedent. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) on which each of the following conditions
precedent shall have first been satisfied (or waived, with respect to the 2015A
Term Commitment and the making of any 2015A Term Loans, by the 2015A Incremental
Lenders, with respect to the 2015B Term Commitment and the making of any 2015B
term Loans, by the 2015B Incremental Lenders, with respect to the amendments
contained in Section 3, all 2014 Incremental Lenders, with respect to the
amendments contained in Section 4, all 2014A Incremental Lenders, and with
respect to the amendments contained in Section 5, all Lenders):



10



--------------------------------------------------------------------------------



(a)    The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, the Guarantors, and each of the
Lenders.


(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of (a) the general counsel of the Borrower and (b) Alston & Bird
LLP and other counsel for the Loan Parties, covering such matters relating to
the Loan Parties or this Amendment as the Administrative Agent shall reasonably
request and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.


(c)    The Administrative Agent shall have received from the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
Loan Party a certificate certifying that any certified copies of any articles or
certificate of incorporation or formation, operating agreement, partnership
agreement, bylaws or similar organizational documents and resolutions of such
Loan Party previously delivered to the Administrative Agent with respect to such
Loan Party in connection with the Credit Agreement have not been amended,
supplemented or otherwise modified since the date of such delivery, or if any of
the foregoing has been amended, supplemented or otherwise modified (or, in the
case of resolutions, if any additional resolutions regarding the Amendment have
been adopted), copies of such amendments, supplements, modifications or
resolutions certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party.


(d)    The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Financial Officer of the Borrower,
confirming that on the Amendment Effective Date: (i) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are satisfied,
(ii) the Borrower is in pro forma compliance with the financial covenants set
forth in Section 6.01 of the Credit Agreement both immediately before and
immediately after the Amendment Effective Date and (iii) after giving effect to
the 2015A Term Loans and 2015B Term Loans on a pro forma basis (assuming for
purposes thereof that the 2015A Term Commitments and 2015B Term Commitments have
been fully drawn), the Borrower and its Restricted Subsidiaries will be in
compliance with a Senior Secured Leverage Ratio of not greater than 2.00:1.00.


(e)    The Administrative Agent and each applicable Lender shall have received
all fees agreed to in writing by the Borrower and the Administrative Agent and
to the extent invoiced at least one Business Day prior to the date of this
Amendment, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower pursuant to Section 9.03(a) of the Credit
Agreement.


Section 7. Representations. The Borrower represents and warrants to the Lenders
that:


(a)    Authorization. Each of the Borrower and the other Loan Parties has the
power and authority, and has taken all requisite corporate actions (including
any required shareholder approval) required for the lawful execution, delivery
and performance of this Amendment and the performance of the Credit Agreement,
as amended by this Amendment, in accordance with their respective terms. This
Amendment has been duly executed and delivered by each Loan Party, and both this
Amendment and the Credit Agreement, as amended by this Amendment, are legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their respective terms except as the enforceability
thereof may be limited by bankruptcy, moratorium, insolvency, reorganization or
similar laws affecting the enforceability of creditors’ rights generally and to
the effect of general principles of equity (whether considered in a proceeding
at law or in equity).


(b)    Compliance with Organizational Documents. The execution, delivery and
performance of this Amendment and the other Loan Documents to which any Loan
Party is a party (i) do not and will

11



--------------------------------------------------------------------------------



not violate any provisions of (A) any applicable law, rule or regulation, (B)
any judgment, writ, order, determination, decree or arbitral award of any
Governmental Authority or arbitral authority binding on the Borrower or any
Restricted Subsidiary or its or any Restricted Subsidiary’s properties, or (C)
the certificate of incorporation, bylaws or other organizational documents of
the Borrower or any Restricted Subsidiary, as applicable; (ii) do not and will
not be in conflict with, result in a breach of, violate, give rise to a right of
prepayment under or constitute a default under, any material contract,
indenture, agreement or other instrument or document to which the Borrower or
any Restricted Subsidiary is a party, or by which the properties or assets of
the Borrower or any Restricted Subsidiary are bound; and (iii) do not and will
not result in the creation or imposition of any Lien upon any of the properties
or assets of the Borrower or any Restricted Subsidiary (other than the Liens
created by the Loan Documents).


(c)    Representations and Warranties. The representations and warranties of the
Borrower set forth in the Credit Agreement as amended hereby are true and
correct in all material respects on and as of the Amendment Effective Date
(except to the extent that any representation or warranty expressly relates to
an earlier date, in which case such representation or warranty shall have been
true and correct as of such earlier date); provided that any representation and
warranty that is qualified as to materiality or material adverse effect shall,
after giving effect to such qualifications as set forth therein, be true and
correct in all respects.


(d)    No Default. At the time of and immediately after giving effect to this
Amendment, no
Default has occurred or is continuing.


Section 8. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 11. Effect. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.


Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart hereof.


Section 13. Confirmation of Loan Documents. As of the date of hereof and after
giving effect to this Amendment, the Borrower hereby confirms and ratifies all
of its obligations under the Credit Agreement and each other Loan Document to
which it is a party. By its execution on the respective signature lines provided
below, as of the date hereof and after giving effect to this Amendment, each of
the Guarantors hereby (a) confirms and ratifies all of its obligations and the
Liens granted by it under the Loan Documents to which it is a party,
(b) represents and warrants that the representations and warranties set forth
herein, the Credit Agreement and in such other Loan Documents are true and
correct in all

12



--------------------------------------------------------------------------------



material respects on the date hereof as if made on and as of such date (except
to the extent that any representation or warranty expressly relates to an
earlier date, in which case such representation or warranty shall have been true
and correct as of such earlier date); provided that any representation and
warranty that is qualified as to materiality or material adverse effect shall,
after giving effect to such qualifications as set forth therein, be true and
correct in all respects and (c) confirms that all references in such Loan
Documents to the “Credit Agreement” (or words of similar import) refer to the
Credit Agreement as amended hereby as of the date hereof without impairing any
such obligations or Liens in any respect. This Amendment is deemed to be a “Loan
Document”, an “Additional Tranche Term Loan Amendment” with respect to the 2015A
Term Loans, and an “Additional Tranche Term Loan Amendment” with respect to the
2015B Term Loans for the purposes of the Credit Agreement.


[Signatures Commence on Next Page]







13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment and
Additional Tranches of Term Loans Amendment to Third Amended and Restated Credit
Agreement to be executed as of the date first above written.


HEALTHSOUTH CORPORATION
By:
/s/ Douglas E. Coltharp    
Name: Douglas E. Coltharp
Title: Executive Vice President and

Chief Financial Officer




























































[Signatures continue on next page]




[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------





GUARANTORS, in each case solely for the purpose of making the representations
contained in the second sentence of Section 10:


CMS Jonesboro Rehabilitation, Inc.
Continental Medical of Arizona, Inc.
Continental Medical Systems, Inc.
Continental Rehabilitation Hospital of Arizona, Inc.
HEALTHSOUTH LTAC of Sarasota, Inc.
HEALTHSOUTH of Dothan, Inc.
HEALTHSOUTH of Nittany Valley, Inc.
HealthSouth Rehabilitation Institute of San Antonio (RIOSA), Inc.
HEALTHSOUTH of South Carolina, Inc.
HEALTHSOUTH of Spring Hill, Inc.
HEALTHSOUTH of Treasure Coast, Inc.
HEALTHSOUTH of Yuma, Inc.
HEALTHSOUTH Rehabilitation Center, Inc.
HealthSouth Rehabilitation Hospital The Woodlands, Inc.
HealthSouth Rehabilitation Center of New Hampshire, Inc.
HealthSouth Rehabilitation Hospital of Austin, Inc.
HEALTHSOUTH Rehabilitation Hospital of Manati, Inc.
HealthSouth Rehabilitation Hospital of Montgomery, Inc.
HealthSouth Rehabilitation Hospital of San Juan, Inc.
HealthSouth Rehabilitation Hospital of Texarkana, Inc.
Lakeshore System Services of Florida, Inc.
Rehab Concepts Corp.
REHABILITATION HOSPITAL OF COLORADO
SPRINGS, INC.
Rehabilitation Hospital of Nevada - Las Vegas, Inc.
SHERWOOD REHABILITATION HOSPITAL, INC.
TARRANT COUNTY REHABILITATION HOSPITAL,
INC.
Tyler Rehabilitation Hospital, Inc.
Western Neuro Care, Inc.




By: /s/ Edmund M. Fay                    
Name: Edmund M. Fay
Title: Treasurer




[Signatures continue on next page]


[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------



Lakeview Rehabilitation Group Partners
By:
Continental Medical of Kentucky, Inc., its General Partner

Southern Arizona Regional Rehabilitation Hospital, L.P.
By:
Continental Rehabilitation Hospital of Arizona, Inc., its General Partner

Western Medical Rehab Associates, L.P.
By:
Western Neuro Care, Inc.,

its Managing General Partner


By: /s/ Edmund M. Fay    
Name: Edmund M. Fay
Title: Treasurer


Advantage Health, LLC
HealthSouth Arizona Real Estate, LLC
HealthSouth Aviation, LLC
HealthSouth Bakersfield Rehabilitation Hospital, LLC
HealthSouth California Real Estate, LLC
HealthSouth Cardinal Hill Rehabilitation Hospital, LLC
HealthSouth Colorado Real Estate, LLC
HealthSouth Deaconess Holdings, LLC
HealthSouth East Valley Rehabilitation Hospital, LLC
HealthSouth Harmarville Rehabilitation Hospital, LLC
HealthSouth Johnson City Holdings, LLC
HealthSouth Joint Ventures Holdings, LLC
HealthSouth Kansas Real Estate, LLC
HealthSouth Kentucky Real Estate, LLC
HealthSouth Littleton Rehabilitation, LLC
HealthSouth Martin County Holdings, LLC
HealthSouth Middletown Rehabilitation Hospital, LLC
HealthSouth Nevada Real Estate, LLC
HealthSouth New Mexico Real Estate, LLC
HealthSouth Pennsylvania Real Estate, LLC
HealthSouth Northern Kentucky Rehabilitation Hospital, LLC
HealthSouth of East Tennessee, LLC
HealthSouth of Erie, LLC
HealthSouth of Fort Smith, LLC
HealthSouth of Pittsburgh, LLC
HealthSouth Reading Rehabilitation Hospital, LLC
HealthSouth of Toms River, LLC
HealthSouth of York, LLC
HealthSouth Ohio Real Estate, LLC
By: /s/ Edmund M. Fay        
Name: Edmund M. Fay
Title: Treasurer




[Signatures continue on next page]






--------------------------------------------------------------------------------



[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------





HealthSouth Owned Hospitals Holdings, LLC
HealthSouth Plano Rehabilitation Hospital, LLC
HealthSouth Properties, LLC
HealthSouth Real Estate, LLC
HealthSouth Real Property Holding, LLC
HealthSouth Rehabilitation Hospital at Drake, LLC
HealthSouth Rehabilitation Hospital of Arlington, LLC
HealthSouth Rehabilitation Hospital of Beaumont, LLC
HealthSouth Rehabilitation Hospital of Charleston, LLC
HealthSouth Rehabilitation Hospital of Cypress, LLC
HealthSouth Rehabilitation Hospital of Desert Canyon, LLC
HealthSouth Rehabilitation Hospital of Fort Worth, LLC
HealthSouth Rehabilitation Hospital of Fredericksburg, LLC
HealthSouth Rehabilitation Hospital of Gadsden, LLC
HealthSouth Rehabilitation Hospital of Henderson, LLC
HealthSouth Rehabilitation Hospital of Humble, LLC
HealthSouth Rehabilitation Hospital of Largo, LLC
HealthSouth Rehabilitation Hospital of Las Vegas, LLC
HealthSouth Rehabilitation Hospital of Marion County, LLC
HealthSouth Rehabilitation Hospital of Mechanicsburg, LLC
HealthSouth Rehabilitation Hospital of Miami, LLC
HealthSouth Rehabilitation Hospital of Midland/Odessa, LLC
HealthSouth Rehabilitation Hospital of Modesto, LLC
HealthSouth Rehabilitation Hospital of New Mexico, LLC
HealthSouth Rehabilitation Hospital of Newnan, LLC
HealthSouth Rehabilitation Hospital of Northern Virginia, LLC
HealthSouth Rehabilitation Hospital of Petersburg, LLC
HealthSouth Rehabilitation Hospital of Sarasota, LLC
HealthSouth Rehabilitation Hospital of Seminole County, LLC
HealthSouth Rehabilitation Hospital of Sewickley, LLC
HealthSouth Rehabilitation Hospital of South Jersey, LLC
HealthSouth Rehabilitation Hospital of Sugar Land, LLC
HealthSouth Rehabilitation Hospital of Tallahassee, LLC
HealthSouth Rehabilitation Hospital of Utah, LLC
HealthSouth Rehabilitation Institute of Tucson, LLC
HealthSouth Savannah Holdings, LLC
HealthSouth Scottsdale Rehabilitation Hospital, LLC
HealthSouth Sea Pines Holdings, LLC
HealthSouth Specialty Hospital of North Louisiana, LLC


By: /s/ Edmund M. Fay    
Name: Edmund M. Fay
Title: Treasurer


[Signatures continue on next page]


[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------



HealthSouth South Carolina Real Estate, LLC
HealthSouth Sub-Acute Center of Mechanicsburg, LLC
HealthSouth Sunrise Rehabilitation Hospital, LLC
HealthSouth Support Companies, LLC
HealthSouth Texas Real Estate, LLC
HealthSouth Tucson Holdings, LLC
HealthSouth Utah Real Estate, LLC
HealthSouth Valley of the Sun Rehabilitation Hospital, LLC
HealthSouth Virginia Real Estate, LLC
HealthSouth Walton Rehabilitation Hospital, LLC
HealthSouth Westerville Holdings, LLC
HealthSouth West Virginia Real Estate, LLC
New England Rehabilitation Management Co., LLC
Print Promotions Group, LLC
Rebound, LLC
Rehabilitation Hospital Corporation of America, LLC
Rehabilitation Hospital of Plano, LLC
Rehabilitation Institute of Western Massachusetts, LLC

By: /s/ Edmund M. Fay    
Name: Edmund M. Fay
Title: Treasurer


















































[Signatures continue on next page]


[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as Administrative Agent, as Collateral Agent, as an
Incremental Lender and as a Lender




By: /s/ Christopher R. Lee        
Name: Christopher R. Lee
Title: Vice President










































































[Signatures continue on next page]




[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]








--------------------------------------------------------------------------------



2015A INCREMENTAL LENDERS






--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as Administrative Agent, as Collateral Agent, as an
Incremental Lender and as a Lender


By: /s/ Christopher R. Lee            
Name: Christopher R. Lee
Title: Vice President




Bank of America, N.A., as an Incremental Lender and a Lender


By: /s/ Joseph L. Corah            
Name: Joseph L. Corah
Title: Director




CITIBANK, N.A., as an Incremental
Lender and a Lender


By: /s/ Stuart Dickson                
Name: Stuart Dickson
Title: Managing Director




GOLDMAN SACHS BANK USA, as an Incremental Lender and a Lender


By: /s/ Ryan Durkin                
Name: Ryan Durkin
Title: Authorized Signatory




JPMORGAN CHASE BANK N.A., as an Incremental
Lender and a Lender


By: /s/ Dawn Lee Lum                
Name: Dawn Lee Lum
Title: Executive Director




Morgan Stanley Bank, N.A., as an Incremental Lender
and a Lender


By: /s/ Michael King                
Name: Michael King
Title: Authorized Signatory








[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------





SunTrust Bank, as an Incremental Lender and a Lender


By: /s/ Joshua Turner                
Name: Joshua Turner
Title: Vice President




Wells Fargo Bank National Association, as an incremental Lender and a Lender


By: /s/ Kirk Tesch                
Name: Kirk Tesch
Title: Managing Director




ROYAL BANK OF CANADA, as an Incremental Lender and a Lender


By: /s/ Amy Promaine                
Name: Amy Promaine
Title: Authorized Signatory




REGIONS BANK, as an Incremental Lender and a Lender


By: /s/ David A. Simmons            
Name: David A. Simmons
Title: Senior Vice President




CADENCE BANK, N.A., as an Incremental Lender and a Lender


By: /s/ Gaines Livingston                
Name: Gaines Livingston
Title: VP






[Signatures continue on next page]


















[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------



2015B INCREMENTAL LENDERS


BARCLAYS BANK PLC, as Administrative Agent, as Collateral Agent, as an
Incremental Lender and as a Lender


By: /s/ Christopher R. Lee            
Name: Christopher R. Lee
Title: Vice President




Bank of America, N.A., as an Incremental Lender and a Lender


By: /s/ Joseph L. Corah            
Name: Joseph L. Corah
Title: Director




CITIBANK, N.A., as an Incremental Lender and a Lender


By: /s/ Stuart Dickson                
Name: Stuart Dickson
Title: Managing Director




GOLDMAN SACHS BANK USA, as an Incremental Lender and a Lender


By: /s/ Ryan Durkin                
Name: Ryan Durkin
Title: Authorized Signatory




JPMORGAN CHASE BANK N.A., as an Incremental
Lender and a Lender


By: /s/ Dawn Lee Lum                
Name: Dawn Lee Lum
Title: Executive Director




Morgan Stanley Bank, N.A., as an Incremental Lender
and a Lender


By: /s/ Michael King                
Name: Michael King
Title: Authorized Signatory




[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------





SunTrust Bank, as an Incremental Lender and a Lender


By: /s/ Joshua Turner                
Name: Joshua Turner
Title: Vice President




Wells Fargo Bank National Association, as an
Incremental Lender and a Lender


By: /s/ Kirk Tesch                
Name: Kirk Tesch
Title: Managing Director




ROYAL BANK OF CANADA, as an Incremental Lender and a Lender


By: /s/ Amy Promaine                
Name: Amy Promaine
Title: Authorized Signatory






















































[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------



LENDERS


BARCLAYS BANK PLC, as Administrative Agent, as Collateral Agent, as an
Incremental Lender and as a Lender


By: /s/ Christopher R. Lee            
Name: Christopher R. Lee
Title: Vice President




Bank of America, N.A., as an Incremental Lender and a Lender


By: /s/ Joseph L. Corah            
Name: Joseph L. Corah
Title: Director




CITIBANK, N.A., as an Incremental Lender and a Lender


By: /s/ Stuart Dickson                
Name: Stuart Dickson
Title: Managing Director




GOLDMAN SACHS BANK USA, as an Incremental Lender and a Lender


By: /s/ Ryan Durkin                
Name: Ryan Durkin
Title: Authorized Signatory




JPMORGAN CHASE BANK N.A., as an Incremental
Lender and a Lender


By: /s/ Dawn Lee Lum                
Name: Dawn Lee Lum
Title: Executive Director




Morgan Stanley Bank, N.A., as an Incremental Lender
and a Lender


By: /s/ Michael King                
Name: Michael King
Title: Authorized Signatory




[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------



SunTrust Bank, as an Incremental Lender and a Lender


By: /s/ Joshua Turner                
Name: Joshua Turner
Title: Vice President




Wells Fargo Bank National Association, as an
Incremental Lender and a Lender


By: /s/ Kirk Tesch                
Name: Kirk Tesch
Title: Managing Director




ROYAL BANK OF CANADA, as an Incremental Lender and a Lender


By: /s/ Amy Promaine                
Name: Amy Promaine
Title: Authorized Signatory




REGIONS BANK, as an Incremental Lender and a Lender


By: /s/ David A. Simmons            
Name: David A. Simmons
Title: Senior Vice President




CADENCE BANK, N.A., as an Incremental Lender and a Lender


By: /s/ Gaines Livingston            
Name: Gaines Livingston
Title: VP




IBERIABANK, as a Lender


By: /s/ Joe Meduri                
Name: Joe Meduri
Title: Senior Vice President




SYNOVUS BANK, as a Lender


By: /s/ Anne H. Lovette                
Name: Anne H. Lovette
Title: Director
[Signature Page to Fourth Amendment and Additional Tranches of Term Loans
Amendment to Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




Schedule A


2015A Term Commitments of 2015A Incremental Lenders




2015A Incremental Lender
2015A Term Commitment
Barclays Bank PLC
$30,625,000
Bank of America, N.A.
$24,375,000
Citibank, N.A.
$24,375,000
Goldman Sachs Bank USA
$24,375,000
JPMorgan Chase Bank, N.A.
$24,375,000
Morgan Stanley Bank, N.A.
$24,375,000
SunTrust Bank
$24,375,000
Wells Fargo Bank, N.A.
$24,375,000
Royal Bank of Canada
$32,515,723
Regions Bank
$14,150,943
Cadence Bank NA
$2,083,334
TOTAL
$250,000,000





2015B Term Commitments of 2015B Incremental Lenders




2015B Incremental Lender
2015B Term Commitment
Barclays Bank PLC
$27,777,778
Bank of America, N.A.
$27,777,778
Citibank, N.A.
$27,777,778
Goldman Sachs Bank USA
$27,777,778
JPMorgan Chase Bank, N.A.
$27,777,778
Morgan Stanley Bank, N.A.
$27,777,778
SunTrust Bank
$27,777,778
Wells Fargo Bank, N.A.
$27,777,778
Royal Bank of Canada
$27,777,776
TOTAL
$250,000,000






LEGAL_US_E # 115916998.7